DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-7, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi (US 2016/0157274 A1) in view of Suemitsu (US 20150016450 A1).

Akiyoshi discloses a communication system in which data communication is performed through a logical path with the following features: regarding claim 1, a method comprising: configuring, by a network device, an interface of the network device as a recirculation interface, the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device; receiving, by the network device, a flow entry to be installed into a flow table of the network device, the flow entry including a set of match fields and a set of actions, the set of match fields specifying one or more criteria for matching network packets to the flow entry, the set of actions specifying one or more actions to be taken on a matched network packet; determining, by the network device, that the set of actions include an action for matching the matched network packet against flow entries of another flow a method comprising: configuring, by a network device, an interface of the network device as a recirculation interface, the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device (i.e. communication comprising of an open-flow Controller 390 communicatively coupled with open-flow switch/device 391, open-flow Controller 390 makes settings on a Flow Table (s) 392 of each open-flow switch/device 391 through the secure channel 393, it may be noted that one Flow Table 392 has been shown in the fig. for simplicity as it can be more than one, the open-flow Controller 390 controls the open-flow switch/device 391in a centralized manner can be implemented by using open-flow Interface to the routing system, a packet received by the open-flow switch/device 391, is processed through the Flow Table (s) 392 comprising of match fields and action field and after configuration the packet is sent back to the open-flow switch/device 391), receiving, by the network device, a flow entry to be installed into a flow table of the network device, the flow entry including a set of match fields and a set of actions, the set of match fields specifying one or more criteria for matching network packets to the flow entry, the set of actions specifying one or more actions to be taken on a matched network packet (i.e. the open-flow switch/device 391 receives a flow entry to be installed in the flow table 392, wherein the flow entry includes Match Fields (fig. 14), which prescribe matching rules to be matched against information, for example, destination IP address, VLAN ID, and the like included in a header of a packet received by the open-flow switch/device 391, and an action field (Action), which prescribes packet processing methods that match the matching rules), determining, by the network device, that the set of actions include an action for matching the matched network packet against flow entries of another flow table of the network device (i.e. open-flow switch 391, when receiving a packet, refers to the Flow Table 392, and searches for a flow entry that matches header information in the received packet, and if an entry that matches the header information in the received packet is retrieved, the open-flow switch 391, processes the received packet in accordance with a processing method prescribed in the action field of the retrieved entry for another/next table), and in response to the determining, replacing the action with one or more new actions for: adding a metadata field to the matched network packet (i.e. the processing method is, for example, processing for forwarding the received packet from a predetermined logical port, discarding the received packet, or modifying part of a header of the received packet into metadata and forwarding the received packet to a predetermined logical port), setting a value of the metadata field to an identifier of the another flow table (i.e. the open-flow switch 391will add metadata, including identification information of next/another flow table), and sending the matched network packet, with the metadata field, to the recirculation interface (i.e. , to a packet that matches the packet with the metadata of forward rule forward the interface), and upon replacing the action with the one or more actions, installing the flow entry into the flow table (i.e. the switch 312 performs an action that matches a packet forward rule thereby performing/installing flow entry in the Flow Table 392)”).
Akiyoshi also disclose the following features: regarding claim 6, wherein the metadata field is added to the matched network packet by re-purposing an existing packet header field of the matched network packet to hold the metadata field and its value (Fig. 12, a system architecture diagram showing a functional architecture of a communication system according to a first example of the present invention, see teachings in [0078 & 0099] summarized as “the switch 312 will add metadata to a packet that matches the packet forward rule, and the metadata including identification information by marking the header of a packet with QoS information”); regarding claim 7, wherein the metadata field is added to the matched network packet via a proprietary packet encapsulation protocol supported by a packet processor of the network device (Fig. 12, a system architecture diagram showing a functional architecture of a communication system according to a first example of the present invention, see teachings in [0098-0099] summarized as “the controller 320 has a function of identifying a packet flow, and registers a packet forward rule with the switch 312, thereby controlling the switch 312 so that the switch 312 will add metadata to a packet that matches the packet forward rule and will forward the packet via the GTP-U tunnel module 311and performs encapsulation”);
Akiyoshi is short of expressly teaching “the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device” and “determining, by the network device, that the set of actions include another flow table of the network device”.
Akiyoshi also does not expressly disclose the following features: regarding claim 2, wherein the flow table and the another flow table are part of a plurality of sequentially ordered flow tables. 
Suemitsu disclose a method and apparatus for run in operation based on the control information as set from a controller with the following features: regarding claim 1, the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device” and “determining, by the network device, that the set of actions include an action for matching the matched network packet against flow entries of another flow table of the network device (Fig. 2, a schematic block diagram showing a configuration of an OpenFlow switch according to the first exemplary embodiment of the present, see teachings in [0023-0032] summarized as “the configuring causing a network packet sent by the network device to the recirculation interface to be looped back to the network device (i.e. configuration of an OpenFlow switch 10 comprising of a packet processing unit 11, a control message processing unit 12, a plurality (N+1) of flow tables 20 to 2N, an output interface 13 and a loopback interface LB, wherein the control message processing unit 12 accepts the operations of setting, changing or removing a flow entry (entries) of the flow tables 21 to 2N from the OpenFlow controller 30, and the communication between the OFS 10 and the OpenFlow controller 30 may be carried out using the OpenFlow Protocol, if, as the result of the search in the flow tables 21 to 2N, such flow entry having the match condition matching the received packet has been found, the packet processing unit 11 determining, by the network device, that the set of actions include an action for matching the matched network packet against flow entries of another flow table of the network device (i.e. communication node 10A (fig. 1) includes one or more flow table(s) 21 that stores control information item(s) as set from a controller 30A, and a packet processing unit 11 which searches for a control information item having a match condition matching a received packet, from the one or more flow table(s), and processes the packet in accordance with the control information item, on receipt of the packet matching a flow entry in an uppermost field of the flow table 21, the communication node 10A executes the processing contents of the flow entry, searches for another control information item and executes the so searched control information, and if a Goto-Table action be added in the processing contents of the instruction field, the packet processing unit 11 selects the flow table specified in the Goto-Table action to continue with searching for a flow entry (entries) having the match condition matching the received packet)”).
 Suemitsu also discloses the following features: regarding claim 2, wherein the flow table and the another flow table are part of a plurality of sequentially ordered flow tables (Fig. 2, a schematic block diagram showing a configuration of an OpenFlow switch according to the first exemplary embodiment of the present, see teachings in [0023-0032] summarized as “arrangement made up of the packet processing unit 11, a control message processing unit 12, a plurality (N+1) of flow tables 20 to 2N, an output 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akiyoshi by using the features as taught by Suemitsu in order to provide a more effective and efficient system that is capable of causing a network packet sent by the network device to the recirculation interface to be looped back to the network device, and matching the matched network packet against flow entries of another flow table, part of the sequential flow tables, of the network device. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 16:
Akiyoshi discloses a communication system in which data communication is performed through a logical path with the following features: regarding claim 16, a network device comprising: a packet processor; a plurality of interfaces including a recirculation interface; and a plurality of hardware lookup tables, wherein the packet processor: receives a network packet on an interface in the plurality of interfaces; matches the network packet against flow entries in the plurality of hardware lookup tables in parallel; identifies a match between the network packet and a first flow entry in a first hardware lookup table; and in response to identifying the match, execute one or more actions in the first flow entry that cause the packet processor to: add a metadata field to the network packet; set the value of the metadata field to an identifier of a second hardware lookup table; and send the network packet, with the metadata field, to the recirculation interface (Fig. 13, a schematic network diagram for describing the a network device comprising: a packet processor; a plurality of interfaces including a recirculation interface; and a plurality of hardware lookup tables, wherein the packet processor: receives a network packet on an interface in the plurality of interfaces (i.e. communication comprising of an open-flow Controller 390 communicatively coupled with open-flow switch/device 391, open-flow Controller 390 makes settings on a Flow Table (s) 392 of each open-flow switch/device 391 through the secure channel 393, it may be noted that one Flow Table 392 has been shown in the fig. for simplicity as it can be more than one, the open-flow Controller 390 controls the open-flow switch/device 391in a centralized manner can be implemented by using open-flow Interface to the routing system, a packet received by the open-flow switch/device 391, is processed through the Flow Table (s) 392 comprising of match fields and action field and after configuration the packet is sent back to the open-flow switch/device 391), matches the network packet against flow entries in the plurality of hardware lookup tables in parallel (i.e. the open-flow switch/device 391 receives a flow entry to be installed in the flow table 392, wherein the flow entry includes Match Fields (fig. 14), which prescribe matching rules to be matched against information, for example, destination IP address, VLAN ID, and the like included in a header of a packet received by the open-flow switch/device 391, and an action field (Action), which prescribes packet processing methods that match the matching rules), identifies a match between the network packet and a first flow entry in a first hardware lookup table (i.e. open-flow switch 391, when receiving a packet, refers to the Flow Table 392, and searches for a flow entry that matches header information in the received packet, and if and in response to identifying the match, execute one or more actions in the first flow entry that cause the packet processor to: add a metadata field to the network packet (i.e. the processing method is, for example, processing for forwarding the received packet from a predetermined logical port, discarding the received packet, or modifying part of a header of the received packet into metadata and forwarding the received packet to a predetermined logical port), set the value of the metadata field to an identifier of a second hardware lookup table (i.e. the open-flow switch 391will add metadata, including identification information of next/another flow table), and send the network packet, with the metadata field, to the recirculation interface (i.e. , to a packet that matches the packet with the metadata of forward rule forward the interface)”).
Akiyoshi also disclose the following features: regarding claim 18, wherein, prior to being installed in the first flow 2 table, the first flow entry was modified by the network device to replace the original action with the one or more actions (Fig. 13, a schematic network diagram for describing the OpenFlow technology employed in the first example, see teachings in [0099-0108] summarized as “the processing method is, for example, processing for forwarding the received packet from a predetermined logical port, discarding the received packet, or modifying part of a header of the received packet into metadata and forwarding the received packet to a predetermined logical port”).
recirculation interface; and a plurality of hardware lookup tables” and “set the value of the metadata field to an identifier of a second hardware lookup table”.
Suemitsu disclose a method and apparatus for run in operation based on the control information as set from a controller with the following features: regarding claim 16, “a plurality of interfaces including a recirculation interface; and a plurality of hardware lookup tables” and “set the value of the metadata field to an identifier of a second hardware lookup table” (Fig. 2, a schematic block diagram showing a configuration of an OpenFlow switch according to the first exemplary embodiment of the present, see teachings in [0023-0032] summarized as “a plurality of interfaces including a recirculation interface; and a plurality of hardware lookup tables (i.e. configuration of an OpenFlow switch 10 comprising of a packet processing unit 11, a control message processing unit 12, a plurality (N+1) of flow tables 20 to 2N, an output interface 13 and a loopback interface LB, wherein the control message processing unit 12 accepts the operations of setting, changing or removing a flow entry (entries) of the flow tables 21 to 2N from the OpenFlow controller 30, and the communication between the OFS 10 and the OpenFlow controller 30 may be carried out using the OpenFlow Protocol, if, as the result of the search in the flow tables 21 to 2N, such flow entry having the match condition matching the received packet has been found, the packet processing unit 11 processes the received packet in accordance with the contents of the instruction field of the flow entry, when a packet is output from an output end of the loopback interface LB, the packet processing unit 11 commences searching the flow table 20 in the same way as when a packet is received), set the value of the metadata field to an identifier of a second hardware lookup table (i.e. communication node 10A (fig. 1) includes one or more flow table(s) 21 that stores control information item(s) as set from a controller 30A, and a packet processing unit 11 which searches for a control information item having a match condition matching a received packet, from the one or more flow table(s), and processes the packet in accordance with the control information item, on receipt of the packet matching a flow entry in an uppermost field of the flow table 21, the communication node 10A executes the processing contents of the flow entry, searches for another control information item and executes the so searched control information, and if a Goto-Table action be added in the processing contents of the instruction field, the packet processing unit 11 selects the flow table specified in the Goto-Table action to continue with searching for a flow entry (entries) having the match condition matching the received packet)”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akiyoshi by using the features as taught by Suemitsu in order to provide a more effective and efficient system that is capable of causing a network packet sent by the network device to the recirculation interface to be looped back to the network device, and matching the matched network packet against flow entries of another flow table of the network device. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi (US 2016/0157274 A1) in view of Suemitsu (US 20150016450 A1) as applied to claim 1 above, and further in view of Wang et al. (US 20150146718 A1).

Akiyoshi and Wen et al. disclose the claimed limitations as described in paragraph 5 above. Akiyoshi and Wen et al. do not expressly disclose the following features: regarding claim 3, further comprising: determining that the flow table is a first flow table in the plurality of sequentially ordered flow tables; and in response to determining that the flow table is the first flow table, adding a new match field to the set of match fields specifying that matched network packets should not include the metadata field; regarding claim 4, further comprising: determining that the flow table is a first flow table in the plurality of sequentially ordered 3 flow tables; and 4 in response to determining that the flow table is the first flow table, adding a new match 5 field to the set of match fields specifying that matched network packets should be received on one of a plurality of ingress interfaces of the network device, the plurality of ingress interfaces excluding the recirculation interface; regarding claim 5, further comprising: determining that the flow table is a second or later flow table in the plurality of sequentially ordered flow tables; and in response to determining that the flow table is the second or later flow table, adding a new match field to the set of match fields specifying that matched network packets should include the metadata field, with the value of the metadata field set to the identifier of the flow table; regarding claim 19, wherein flow entries in the first hardware lookup table include a match field specifying that matched network packets should not include the metadata field; regarding claim 20, wherein the packet processor further: receives the network packet again in response to being sent to the recirculation interface; matches the network packet again against the flow entries in the plurality of hardware lookup tables in parallel; and identifies a match 
Wang et al. disclose a method, apparatus and system for processing a data packet with the following features: regarding claim 3, further comprising: determining that the flow table is a first flow table in the plurality of sequentially ordered flow tables; and in response to determining that the flow table is the first flow table, adding a new match field to the set of match fields specifying that matched network packets should not include the metadata field (Fig. 1, a schematic diagram of an example of a network architecture capable of applying an embodiment of the present disclosure, see teachings in [0037-0038] summarized as “an OpenFlow switch includes one or multiple flow tables for achieving packet message matching and forwarding functions and a secure channel connected with an external OpenFlow controller which may add, update or delete the flow entries in the flow table by use of the OpenFlow protocol message, and after receiving a data packet from an input port, the switch begins to match from the first flow table, and then jumps to the next flow table for further matching wherein the switch compares the received packet with the match field information of the flow entries in the flow table, and if a flow entry matched with the received packet exists in the flow table, corresponding operation in the operation field information in the flow entry is implemented as an operation field in the flow entry includes two types of information, the first type is to make the matched packet jump to the next flow table for further processing without including metadata”); regarding claim 4, further comprising: 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akiyoshi with Suemitsu by using the features as taught by Wen et al. in order to provide a more effective and efficient system that is capable of determining that the flow table is the first flow table, adding a new match field to the set of match fields specifying that matched network packets should not include the metadata field, excluding the recirculation interface and including metadata field. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi (US 2016/0157274 A1) in view of Suemitsu (US 20150016450 A1) as applied to claim 1 above, and further in view of Wen et al. (US 20170111259 A1).

Akiyoshi and Wen et al. disclose the claimed limitations as described in paragraph 5 above. Akiyoshi and Wen et al. do not expressly disclose the following features: regarding claim 8, wherein the flow table and the another flow table are implemented using hardware lookup tables residing in a packet processor of the network device, and wherein the packet processor employs a parallel lookup architecture for matching ingress network packets against the hardware lookup tables; regarding claim 17, wherein the first flow entry was previously received by the network device from a software-defined networking (SDN) controller, and wherein the first flow 
Wen et al. disclose a method, apparatus, and system for flow entry with the following features: regarding claim 8, wherein the flow table and the another flow table are implemented using hardware lookup tables residing in a packet processor of the network device, and wherein the packet processor employs a parallel lookup architecture for matching ingress network packets against the hardware lookup tables (Fig. 1-2, is schematic diagrams of a networking structure of a communications system according to an embodiment of the present invention, see teachings in [0221-0228] summarized as “the switch 110 may include an upper layer communications apparatus 110-1 and a lower layer hardware forwarding chip 110-2, where the hardware forwarding chip 110-2 may specifically be the hardware forwarding chip including hardware flow table (s), the flow table structure includes match fields and actions that are used to implement a first service supported by a hardware flow table of the switch”); regarding claim 17, wherein the first flow entry was previously received by the network device from a software-defined networking (SDN) controller, and wherein the first flow entry included, at a time of receipt from the SDN controller, an original action to match a matched network packet against flow entries in the second hardware lookup table (Fig. 1-2, is schematic diagrams of a networking structure of a communications system according to an embodiment of the present invention, see teachings in [0221-0228] summarized as “SDN system includes a controller and a switch, and a flow table structure used by the controller to deliver a flow entry may be reported by the switch to the controller, or may be preconfigured on the controller, and when the controller 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akiyoshi with Suemitsu by using the features as taught by Wen et al. in order to provide a more effective and efficient system that is capable of employing a parallel lookup architecture for matching ingress network packets against the hardware lookup tables. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 9-15 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 9-15 are allowed.
The independent claim 9 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 9, A non-transitory computer readable storage medium have stored thereon program code executable by a network device, the program code comprising: code that causes the network device to receive a flow entry to be installed into a flow table of the network device, the flow entry including a set of match fields and a set of actions, the set of match fields specifying one or more criteria for matching if the flow table is the first flow table, add a second new match field to the set of match fields specifying that the matched network packets should not include the metadata field; and code that causes the network device to, if the set of actions include an action for matching the matched network packets against flow entries of another flow table of the network device, replace the action with one or more new actions for: adding the metadata field to the matched network packets; setting the value of the metadata field to an identifier of the another flow table; and sending the matched network packets, with the metadata field, to a recirculation interface. 
	Therefore, the independent claim 9 together with dependent claims are allowed for the reason given above. 
	Claims 10-15 are allowed since they depend on claim 9 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED M BOKHARI/            Examiner, Art Unit 2473
8/20/2021            
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473